Citation Nr: 1809449	
Decision Date: 02/15/18    Archive Date: 02/27/18

DOCKET NO.  14-17 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1. Entitlement to service connection for gastrointestinal reflux disease (GERD), to include as secondary to service-connected post-traumatic stress disorder (PTSD).

2. Entitlement to service connection for sleep apnea, to include as secondary to service-connected PTSD.

3. Entitlement to service connection for irritable bowel syndrome, to include as secondary to service-connected PTSD.

4. Entitlement to a higher initial rating for PTSD with major depressive disorder, in excess of 30 percent prior to August 25, 2014.

5. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  




REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel


INTRODUCTION

The Veteran served on active duty from July 1973 to July 1978.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from February 2012, February 2014, and October 2015 rating decisions of the Department of Veterans Affairs (VA) Regional Office in Portland, Oregon (RO).  

In an October 2015 rating decision, the RO granted service-connection for PTSD with an initial 30 percent rating effective July 20, 2010, the date of the claim, and a 100 percent rating effective August 25, 2014.  The Board has characterized the issue on appeal to reflect this initial staged rating.  

The Veteran testified at a February 27, 2017 Board video conference hearing.  The hearing transcript is of record.  While the RO also identified an effective date claim for service connection for PTSD with major depressive disorder in a September 2016 statement of the case, both in the January 2016 notice of disagreement and in Board hearing testimony, the Veteran clarified that he was seeking an effective date of July 20, 2010 (the date of his claim) for the grant of a 100 percent rating for PTSD rather than an earlier effective date for the grant of service connection.  The Board finds that this is a part of the Veteran's claim for a higher initial rating for PTSD rather than a claim for an earlier effective date for service connection.  


FINDINGS OF FACT

1. Currently diagnosed GERD is aggravated by service-connected PTSD.

2. Currently diagnosed sleep apnea is aggravated by service-connected PTSD.  

3. The Veteran does not have a current diagnosis of irritable bowel syndrome.

4. For the entire rating period prior to August 25, 2014, psychiatric symptoms and impairment due to service-connected PTSD with major depressive disorder result in total occupational and social impairment.

5. For the entire rating period, the Veteran has been unable to secure or follow gainful or more than marginal employment due to service-connected disabilities.


CONCLUSIONS OF LAW

1. Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for GERD, claimed as secondary to PTSD, have been met.  38 U.S.C. §§ 1101, 1110, 1131, 5107, 5121 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2018).

2. Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for sleep apnea, claimed as secondary to PTSD, have been met.  38 U.S.C. §§ 1101, 1110, 1131, 5107, 5121 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2018).

3. The criteria for service connection for irritable bowel syndrome, claimed as secondary to PTSD, have not been met.  38 U.S.C. §§ 1101, 1110, 1131, 5107, 5121 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2018).

4.  Resolving reasonable doubt in the Veteran's favor, for the entire rating period prior to August 25, 2014, the criteria for a 100 percent rating for PTSD with major depressive disorder have been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (2012); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411 (2018).

5.  Resolving reasonable doubt in the Veteran's favor, the criteria for a TDIU have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.321, 3.340, 3.341, 4.16 (2018).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C. §§ 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.326(a) (2018); see also Dingess v. Nicholson, 19 Vet. App. 473 (2006).   The Veteran has not raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303 (a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d). As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 
7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

GERD, sleep apnea, and irritable bowel syndrome are not "chronic diseases" listed under 38 C.F.R. § 3.309 (a); therefore, the provisions of 38 C.F.R. § 3.303 (b) do not apply to this claim.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Service connection may be granted for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (a). In addition, a claimant is entitled to service connection on a secondary basis when it is shown that a service-connected disability has chronically aggravated a nonservice-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  38 C.F.R. § 3.310 (b) provides that any increase in severity of a nonservice-connected disease or injury proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the disease, will be service connected. In reaching this determination as to aggravation of a nonservice-connected disability, consideration is required as to the baseline level of severity of the nonservice-connected disease or injury (prior to the onset of aggravation by service-connected condition), in comparison to the current level of severity of the nonservice-connected disease or injury.  These evaluations of baseline and current levels of severity are to be based upon application of the corresponding criteria under the VA rating schedule for evaluating that particular nonservice-connected disorder.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

The Veteran contends in lay statements and in Board hearing testimony that his GERD, sleep apnea, and claimed irritable bowel syndrome are secondary to service-connected PTSD. 

The record shows that the Veteran has current diagnoses of GERD and sleep apnea.  See VA treatment records dated and September 2014 and May 2015 VA examinations.  He does not have currently diagnosed irritable bowel syndrome.  Id.  

The Board finds that the evidence is at least in equipoise on the question of whether is currently diagnosed GERD and sleep apnea are secondary to service-connected PTSD.  September 2014 and May 2015 VA medical opinions show that currently diagnosed GERD and sleep apnea are aggravated by service-connected PTSD.  The September 2014 VA examiner reasoned that the Veteran had longstanding GERD and his chronic symptoms could increase in severity with his general level of psychological stress associated with his PTSD.  The VA examiner referenced articles which indicated that stress did not directly cause GERD but could worsen the symptoms of patients with GERD. He noted that in the Veteran's case, there were comorbidities which complicated the picture, and noted that obstructive sleep apnea and gallstones had been linked with GERD, but not conclusively.  The VA examiner stated that he could not find sufficient medical evidence to state that PTSD was the proximate cause of the Veteran's GERD. However, he opined, given the Veteran's complicated disability picture, that PTSD more likely than not aggravated the Veteran's GERD. 

Similarly, based on cited research articles, a September 2015 VA examiner opined that sleep apnea was aggravated by PTSD.  She reasoned that the origins of obstructive sleep apnea were multiple and not yet fully understood.  Given the multiple factors involved, including anatomic and neural, the examiner could not opine with a 50% probability or greater that the Veteran's obstructive sleep apnea was caused by his PTSD.  However, the Veteran's PTSD with nightmares and hypervigilance presented another source of disruption of restorative sleep, and in her opinion, it was more likely than not that PTSD aggravated the Veteran's obstructive sleep apnea.  The Board finds that the VA opinions are probative as they were based on an accurate factual background and included adequate rational.  Thus, the Board finds, resolving the benefit of the doubt in favor of the Veteran, that service connection for GERD and sleep apnea, secondary to PTSD, is warranted.  See 38 U.S.C. § 5107; 38 C.F.R. § 3.102 (2018).

With regard to claimed irritable bowel syndrome, during a September 2014 VA examination, the Veteran reported having occasional loose bowel movements and diarrhea every month or every couple of months for many years.  He had no complaint of constipation. The examiner noted that the question of "irritable bowel" was raised with his primary care provider in May 2012.  At that time, the Veteran was stated to have mild diarrhea managed with over-the-counter and foods.  He had a routine screening colonoscopy in June 2011 which showed diminutive polyps and few incidental diverticula, with no further work-up for a bowel condition.  While the VA examiner noted symptoms of diarrhea, which the Board finds were credibly reported, he found that the Veteran did not have a diagnosed intestinal condition based on his symptoms, history, and presentation.  VA treatment records do not otherwise identify a diagnosis of irritable bowel syndrome.  

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See 38 U.S.C. §§ 1110, 1131; Degmetich v. Brown, 104 F. 3d 1328 (1997).  In the instant case, there is no current medical evidence of irritable bowel syndrome.  Further, the record contains no competent evidence relating the Veteran's symptoms to service or service-connected PTSD.  For these reasons, the Board finds that the weight of the evidence is against the claim for service connection for irritable bowel syndrome.  


Disability Rating Law and Analysis

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C. § 1155; 38 C.F.R. § 4.1 (2018).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3. 

The Veteran has challenged the initial disability rating assigned for service-connected PTSD by seeking appellate review.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (noting distinction between claims stemming from an original rating versus increased rating).  Separate ratings may be assigned for separate periods of time based on the facts found, a practice known as "staged" rating.  Fenderson, 12 Vet. App. at 126.  While the RO has assigned a staged rating in this case, the Board finds that the weight of the evidence does not establish that symptoms related to PTSD with major depressive disorder have changed in severity over the course the appeal to warrant a staged rating, and the Board finds that a higher 100 percent rating is warranted for the entire initial rating period on appeal.
  
Prior to August 25, 2014, the Veteran was in receipt of a 30 percent rating for PTSD with major depressive disorder.  He was assigned a 100 percent rating from August 25, 2014.

Under Diagnostic Codes 9411 (PTSD), a 30 percent rating is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130.

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130.

A 70 percent disability rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  38 C.F.R. § 4.130.

A 100 percent disability rating is assigned total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, or for the veteran's own occupation or name.  38 C.F.R. § 4.130.

In determining the level of impairment under 38 C.F.R. § 4.130, a rating specialist is not restricted to the symptoms provided under the diagnostic code, and should consider all symptoms which affect occupational and social impairment, including those identified in the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (4th ed. 1994) (hereinafter DSM- IV).  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  If the evidence demonstrates that a claimant suffers symptoms or effects that cause an occupational or social impairment equivalent to those listed in that diagnostic code, the appropriate, equivalent rating is assigned.  Id.  

After a review of all the evidence, lay and medical, the Board finds that for the entire appeal period, psychiatric symptoms due to PTSD with major depressive disorder, and the severity of such more nearly approximate a rating based on total occupational and social impairment.

During an initial September 2011 VA examination, the Veteran was found to have no currently diagnosed acquired psychiatric disorder.  During the VA examination, the Veteran did not report any PTSD stressors, and he reported having no PTSD  symptoms.  Despite this, the Veteran had submitted earlier May 2011 correspondence identifying combat-related stressors in Vietnam while serving as crew chief on a helicopter, picking up wounded soldiers.  

During the August 2014 VA examination, the VA examiner noted that the Veteran was not comfortable with the September 2011 VA examiner and apparently denied all PTSD symptoms during examination.  He noted such denial was not unusual for many Veterans and noted that the September 2011 VA examiner did not administer any psychological tests.  The VA examiner stated that the Veteran, however, was at ease during the September 2014 VA examination and gave a valid report of his current symptoms.  The Board has, accordingly, accorded more probative weight to the findings from the more recent August 2014 VA examination, which included a comprehensive psychiatric examination of the Veteran with his full cooperation, and which included objective psychological testing.  

An August 2014 VA examiner diagnosed the Veteran with PTSD and major depressive disorder secondary to PTSD under the DSM-V criteria.  He opined that the Veteran had total occupational and social impairment due to his psychiatric symptoms, which included: depressed mood, anxiety, suspiciousness, panic attacks, chronic sleep impairment, mild memory loss, impairment of short and long term memory, difficulty in understanding complex commands, impaired judgment, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances including work or a worklike setting, suicidal ideation, and intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene. 

The August 2014 VA examiner stated that PTSD and major depressive disorder symptoms that rendered the Veteran unable to work included: cognitive impairments (as evidenced by  inability to complete Serial 7's, indicative of impaired concentration; inability to repeat three items, indicative of impaired attention; inability to repeat three items in reverse order, indicative of  impaired concentration; inability to repeat three items after a five minute delay with distraction, indicative of impaired immediate memory; inability to recall dates of personal significance, indicative of impaired remote and recent memory; and difficulty understand instructions, indicative of impaired comprehension); mood dysregulation (as evidence by significant PTSD and major depressive disorder symptoms); social dysfunction (as evidenced by having no friends; social avoidance and isolation; inappropriate angry outbursts in public, at home, and at work, when working; and relationship conflicts); and impaired judgment (as evidenced by inappropriate angry outburst at home, in public, and at work).  The VA examiner further stated that the Veteran's psychiatric symptoms rendered him unable to seek or maintain substantially gainful employment at this time, and no accommodations with regard to the intensity of supervision, contact with others, or in the amount of sedentary work involved would change the opinion.  

In a February 2017 supplemental opinion submitted by the Veteran and his representative, the August 2014 VA examiner clarified that the Veteran had severe PTSD sufficient enough to interfere with employment since early 2000, and he had not been able to hold a job since that time due to PTSD symptoms, to include uncontrolled anger. 

The August 2014 VA examination clearly identified total occupational and social impairment due to service-connected PTSD, and the February 2017 supplemental opinion clarifies that such occupational impairment has been present for the entire appeal period prior to August 25, 2014.  The Board has found that the September 2011 VA examination and opinion is not adequate in view the Veteran's failure to cooperate with the examiner in identifying his PTSD symptoms during examination.  Resolving reasonable doubt in the Veteran's favor, the Board finds that for the entire appeal period prior to August 25, 2014, PTSD with major depressive disorder resulted in total occupational and social impairment.  Accordingly, the Board finds that for the entire appeal period prior to August 25, 2014, a 100 percent rating is warranted for PTSD.  See 38 U.S.C. § 5107(b); 38 C.F.R. §§ 4.3, 4.7 (2018).  

TDIU Law and Analysis

While the Board has granted a 100 percent rating for a service-connected acquired psychiatric disorder, it is still necessary to address the Veteran's claim for a TDIU.   The United States Court of Appeals for Veterans Claims(Court)  has held that the receipt of a 100 percent schedular rating for a service-connected disability does not necessarily render moot any pending claim for a TDIU. Bradley v. Peake, 22 Vet. App. 280 (2008).  Although no additional disability compensation may be paid when a total schedular disability rating is already in effect, the Court's decision in Bradley recognizes that a separate award of a TDIU predicated on a single disability may form the basis for an award of special monthly compensation.  

TDIU ratings may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more. 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  For the purpose of one 60 percent or one 40 percent disability in combination, disabilities resulting from a common etiology or a single accident will be considered as one disability.  38 C.F.R. § 4.16(a).  Even when the percentage requirements are not met, entitlement to a total rating, on an extraschedular basis, may nonetheless be granted, in exceptional cases, when the veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. §§ 3.321(b), 4.16(b). 

Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage. Moore v. Derwinski, 1 Vet. App. 356 (1991).  In evaluating a veteran's employability, consideration may be given to his or her level of education, special training, and previous work experience in arriving at a conclusion, but not to age or impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2018).  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  38 C.F.R. §4.16(a).

Pursuant to the initial rating decision above, the Board has granted a 100 percent rating for a service-connected PTSD with major depressive disorder for the entire rating period.  The Veteran is additionally service-connected for right median, ulnar nerve neuropathy, rated 40 percent disabling from September 2014; left median, ulnar nerve neuropathy, rated 20 percent disabling from September 2014; diabetes mellitus, rated as 20 percent disabling; right lower extremity neuropathy, rated 10 percent disabling from September 2014, left femoral nerve neuropathy, rated 10 percent disabling from September 2014; tinnitus, rated as 10 percent disabling; bilateral hearing loss, rated as noncompensable; and pursuant to this Board's decision, GERD and sleep apnea.  For the entire rating period, the Veteran has met the schedular criteria for a total disability rating based on individual unemployability.  Therefore, application of a TDIU is appropriate so long as the severity of the Veteran's service-connected disabilities warrants such a rating during this time period.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a). 

The next step is to determine whether the Veteran was unemployable due to his service-connected disabilities.  38 C.F.R. §§ 3.340(a)(1), 4.15 (2018).  The Board finds that for the entire rating period, the Veteran has not been able to secure and follow gainful or more than marginal employment due to his service-connected disabilities. 

With regard to the Veteran's educational and employment history, the Veteran's Application for Increased Compensation Based on Individual Unemployability shows that he identified having one year of college education.  He was last employed full time as a carpenter in 1997.  He also identified past work as a tool room foreman.  

The weight of the evidence shows that the Veteran is not capable of maintaining gainful employment due to his service-connected disabilities.  A September 2014 VA examination and February 2017 supplemental opinion shows that for the entire rating period, the Veteran is unable to maintain substantially gainful employment due to service-connected PTSD with major depressive disorder.  A September 2014 VA examination further indicates that, due to his diabetes and associated diabetic peripheral neuropathy, the Veteran would have great difficulty continuing to work as a farm hand and outdoorsman.  This was noted to be the only type of work that he has performed.  Further, diabetic peripheral neuropathy made it difficult for him to use his hands and stand on his feet for any long period of time.  Thus, the VA examiner indicated that the Veteran was unemployable for both physical labor and most sedentary work.  

VA examinations show that the Veteran is unemployable due to his service-connected psychiatric disorder, as well as on the basis of his service-connected diabetes mellitus, and peripheral neuropathy.  Accordingly, the Board finds that the weight of the evidence shows that the Veteran is unemployable due to service-connected disabilities and a TDIU is warranted for the entire appeal period.  


ORDER

Service connection for gastroesophageal reflux disease is granted. 

Service connection for sleep apnea is granted. 

Service connection for irritable bowel syndrome is denied.  

For the entire rating period prior to August 25, 2014, a 100 percent rating is granted for PTSD with major depressive disorder.

For the entire rating period, a TDIU is granted.    




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


